Citation Nr: 1001673	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  99-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability, to include as secondary to a cervical 
spine disability.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a service-connected 
disability.

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for service-connected 
cervical spine degenerative joint and disc disease, rated 20 
percent prior to June 6, 2005 and 30 percent from June 6, 
2005.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to April 1969 
and again from April 1977 to October 1988.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Indianapolis, Indiana 
Regional Offices (RO) of the Department of Veterans Affairs 
(VA).  

Pursuant to an increased rating claim received on June 18, 
1998, in an October 1998 decision, the RO denied entitlement 
to an evaluation in excess of 20 percent for a cervical spine 
disability.  The Veteran appealed the RO's denial to the 
Board, which remanded the issue for further development in 
December 2000 and September 2003.  In a November 2005 
decision, the RO increased the evaluation for the Veteran's 
cervical spine disability to 30 percent disabling, effective 
June 6, 2005.  As the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
such claim remains in controversy because less than the 
maximum benefit available was awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In a May 1999 rating decision, the RO denied the Veteran's 
claim for entitlement service connection for a low back 
disability, secondary to service-connected cervical spine 
disability.  In an August 1999 decision, the RO determined 
that new and material evidence had not been received to 
reopen the Veteran's claim for entitlement to service 
connection for a low back disability, to include as secondary 
to a service-connected cervical spine disability.  The 
Veteran appealed the RO's denial to the Board, which remanded 
the issue for further development in September 2003.

In an April 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective from May 5, 2004.  In a March 2007 rating decision, 
the RO increased the evaluation for the Veteran's PTSD from 
10 percent disabling to 30 percent disabling, effective May 
5, 2004.  

In a January 2008 rating decision, the RO denied entitlement 
to service connection for erectile dysfunction and 
entitlement to TDIU. 

The issues of entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
disability, and entitlement to TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  On September 29, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issues of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a low back disability, 
to include as secondary to a cervical spine disability, and 
entitlement to an increased evaluation for cervical spine 
disability, was requested.

2.  Throughout the rating period on appeal, the competent 
clinical evidence of record demonstrates that the Veteran's 
PTSD has been manifested by depression, anger, nightmares, 
hypervigilence, impaired sleep, social isolation and 
withdrawal, and lack of interest in activities, with Global 
Assessment of Functioning (GAF) scores of between 50-71, 
reflective of no more than mild to moderate symptomatology.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
of the issues of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a low back disability, to include as secondary 
to a cervical spine disability, and entitlement to an 
increased evaluation for a cervical spine disability (rated 
20 percent prior to June 6, 2005 and 30 percent from June 6, 
2005) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

Because the April 2005 rating decision granted service 
connection for PTSD, such claim is now substantiated.  As 
such, the Veteran's filing of a notice of disagreement as to 
the initial rating assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the 
initial rating assignments here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here 
because the March 2007 Statement of the Case set forth the 
relevant diagnostic code (DC) for the disability at issue, 
and included a description of the rating formulas under that 
diagnostic code.  Thus, the appellant has been informed of 
what was needed to achieve a higher schedular rating.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher evaluation 
for his service-connected PTSD disability.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, Social Security 
Administration records, VA outpatient treatment records, and 
a report of VA examination.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in March 2005.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, because the examiner elicited substantial 
information regarding the Veteran's medical history and 
symptoms and completed an objective examination of him which 
provided information relevant to the Diagnostic Code rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria and Analysis

1.  Withdrawal of Issues

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn his appeal 
as to the issues of whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for a low back disability, to include as secondary 
to a cervical spine disability, and entitlement to an 
increased evaluation for a cervical spine disability (rated 
20 percent prior to June 6, 2005 and 30 percent from June 6, 
2005).  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to those 
issues and they are dismissed.

2.  Increased Evaluation

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
pertinent to the issues, and the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2009).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411, a 30 percent 
evaluation contemplates PTSD manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
mild memory loss, such as forgetting names, directions, 
recent events.  

A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The Veteran asserts that a higher evaluation is warranted for 
his service-connected PTSD.  At the outset, the Board 
observes that service connection for the disability at issue 
has been established effective from May 5, 2004.  Such 
disability is currently assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Codes 9411.  

The record establishes that the Veteran's mental health has 
been evaluated on numerous occasions, including on VA 
examination, between 2005 and 2009. During this time 
examiners described the Veteran's personal hygiene as good, 
average, well-groomed, and/or appropriately dressed.  
Examiners also reported that the Veteran was oriented to 
time, person, and place, had normal, relevant, coherent, 
logical and goal-directed thought processes and speech 
patterns, normal, fluent, and well-articulated speech, fair 
to good concentration, fair to adequate insight and judgment, 
and memory that was good, fair, and/or normal.  Examiners 
also reported that the Veteran denied experiencing suicidal 
or homicidal thoughts, hallucinations, delusions, panic 
attacks, obsessive/ritualistic behavior, history of 
assaultiveness or violence, or history of suicide attempts.

However, during this time, examiners reported that the 
Veteran was depressed, had a restricted, constricted, flat, 
and or/ labile affect, and was mildly hypervigilant and 
hyperaroused.  Examiners also indicated that the Veteran 
experienced symptoms of re-experiencing, avoidance, 
hyperavoidance, and paranoid ideation.  The Veteran also 
indicated that he experienced sleep impairment, nightmares, 
intrusive thoughts, impaired memory, flashbacks, exaggerated 
startle response, irritability, anger, decreased appetite, 
low energy, and limited or poor insight and judgment.  He 
also reported that he had nonexistent to poor sexual 
interests and intimacy, was socially withdrawn and isolated, 
preferred to be alone, was emotionally numb and detached from 
others, and had diminished interest or pleasure in 
activities, other than watching TV.  The Veteran also 
reported that he experienced auditory hallucinations (hearing 
a male voice) and tactile illusions (someone touching his 
shoulder and/or sitting on his bed).

With respect to occupational functioning, the evidence of 
record does not demonstrate that his PTSD has made it 
difficult for him to hold a job.  Indeed, the record 
demonstrates that the Veteran, who is retired, has repeatedly 
indicated that he retired as a result of his back problems.  
The record also demonstrates that the Veteran has been 
receiving Social Security Disability benefits since May 2002 
for a back disability and depression secondary to his chronic 
pain.

With respect to social functioning, the Board acknowledges 
that the Veteran has reported that he had little social 
contact, is socially withdrawn, had no close friends, had 
little interest or pleasure in doing things, and spent most 
of his time in his bedroom watching TV or on the computer.  
However, the March 2005 VA examination report and various 
psychosocial assessments demonstrates that the Veteran 
reported an average level of social and leisure activity, 
including being a member for the National Rifle Association, 
AMVETS, DAV, and the VFW, occasionally playing golf with a 
friend, traveling, including to Texas to visit his eldest 
son, and going to sporting events, including NASCAR races.   
Further, the record demonstrates that the Veteran, who is 
divorced with four children and 11 grandchildren and has a 
brother and a sister, reported a loving and positive family 
life and good relationships with all of his children and 
grandchildren, except his oldest grandson and one 
granddaughter.  Further, the March 2005 VA examination report 
shows that the Veteran indicated that he visited his oldest 
son in Texas once a year and that he had got an apartment 
there so that he could stay longer.  Such examination report 
also shows that the Veteran, whose daughter, husband, and 
children lived with him in a home that he owned, also saw his 
youngest son and three grandchildren every week and that he 
took care of, played with, and watched his grandchildren 
every week.  He also reported a close relationship with his 
sister, who lived in Ohio.  

With respect to an objective assessment of the Veteran's PTSD 
symptomatology, the March 2005 VA examiner reported that the 
Veteran's PTSD was mild and that his symptomatology appeared 
to be largely in remission.  Additionally April 2008 and  May 
2009 VA psychosocial assessments show that the examiners from 
such assessments stated that the Veteran's current 
psychosocial level of functioning was moderate to good based 
on his use of the coping skills that he learned while in 
treatment for PTSD and maintaining compliance with his 
medication schedule.

Based on these clinical findings, the Board finds that the 
Veteran's overall disability picture, as evidenced by the 
clinical findings outlined above, the March 2005, April 2008, 
and May 2009 VA examiners' findings, and the Veteran's 
numerous documented GAF scores of 60-71,which demonstrate 
mild to moderate symptomology and slight to moderate social, 
occupational or school functioning (the Board acknowledges 
that there was one GAF of 50 in 2006, which represents 
serious symptomatology and impairment), is most reflective of 
the currently assigned 30 percent rating.  The Board notes 
that the Veteran's current disability does not warrant an 
evaluation greater than 30 percent as it does not more nearly 
approximate the criteria required under Diagnostic Code 9411 
for the next higher, 50 percent evaluation.

In this regard, the above referenced evidence does not 
demonstrate that the Veteran's affect is consistently 
flattened or that his speech was circumlocutory or 
stereotyped or that he experiences difficulty in 
understanding complex commands or has impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks).  Also, the evidence 
does not demonstrate that the Veteran displays consistent 
impaired judgment or impaired abstract thinking or 
experiences panic attacks or that his PTSD consistently 
reduces his reliability and productivity with respect to 
occupational and social impairment.

With regard to social or occupational impairment, the record 
demonstrates that the Veteran has been retired since 2002 and 
that his retirement is not due to his PTSD symptoms.  The 
record also shows that he is capable of maintaining effective 
social relationships and that although the Veteran does not 
have any close friends, he is close to his family, with whom 
he spends time.
 
Therefore, in light of the clinical findings of record, the 
Board concludes that any   social impairment that the Veteran 
experiences is contemplated in the currently assigned 30 
percent evaluation.  Accordingly, because the Veteran's 
overall disability picture does not more closely approximate 
the criteria for a higher initial evaluation at any time 
during the rating period on appeal, the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 30 percent for PTSD.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2009).


ORDER

The appeal as to the issues of whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for a low back disability, to include 
as secondary to a cervical spine disability and entitlement 
to an increased evaluation for a cervical spine disability 
(rated 20 percent prior to June 6, 2005 and 30 percent from 
June 6, 2005), are dismissed.

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder is denied.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

With respect to the issue of entitlement to service 
connection for erectile dysfunction, the record reflects that 
the Veteran has indicated that such condition is secondary to 
his service-connected diabetes mellitus and/or his 
prescription morphine use.  VA outpatient treatment records 
pertaining to the Veteran's service-connected PTSD also 
demonstrate that the Veteran reported experiencing a lack of 
sexual interest.  However, in reviewing the record, the Board 
observes that the record does not contain a competent opinion 
as to whether the Veteran's erectile dysfunction is 
proximately caused or aggravated by his service-connected 
diabetes mellitus or PTSD and/or his prescription morphine 
use.  The Board acknowledges that in November 2002, a VA 
examiner indicated that the Veteran's impotence was a 
complication of his diabetes, but that such fact needed to be 
confirmed.  Nevertheless, although the examiner indicated 
that the Veteran would be scheduled to see an urologist, the 
record does not demonstrate that the Veteran was subsequently 
scheduled for a follow up appointment or that an urologist or 
any other examiner has provided an opinion in this regard.  
Therefore, the Board finds that a VA examination is warranted 
to determine the nature and etiology of the Veteran's 
erectile dysfunction.  Such information would be useful in 
the de novo adjudication of the Veteran's claim.

With respect to the issue of entitlement to TDIU, the record 
does not contain a VA clinical opinion as to whether it is at 
least as likely or not that the Veteran's service-connected 
disabilities, to include in combination, render him unable to 
maintain substantially gainful employment consistent with his 
education and occupational experience.  Such opinion would be 
useful in the de novo adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his erectile dysfunction 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

2.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current erectile dysfunction.  The 
examiner should specifically identify all 
erectile dysfunction found.  The examiner 
should then be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the Veteran has 
erectile dysfunction that is related to 
any incident of service.  The examiner 
should also be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the Veteran has an 
erectile dysfunction disability that is 
proximately caused or aggravated by his 
service-connected diabetes, PTSD, and/or 
his prescription morphine use.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims file, 
and a copy of this Remand, should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.

3.  Thereafter, the RO must readjudicate 
the issue of entitlement to service 
connection for erectile dysfunction, to 
include as secondary to service-
connected disability (to include 
diabetes mellitus, service-connected 
PTSD, and/or prescription morphine use).  
If the benefit sought remains denied, 
the Veteran and his attorney should be 
issued a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  

4.  Following completion of the above 
requested action, the Veteran's claims 
folder should be forwarded to the 
appropriate clinician for a clinical 
opinion as to whether it is at least as 
likely as not that the Veteran's 
service-connected disabilities, in 
combination, render him unable to engage 
in substantially gainful employment 
consistent with his education and 
occupation.  The Veteran's age should 
not be considered in rendering the 
opinion.  The examiner should provide a 
complete rationale for the opinion 
expressed.

All necessary tests should be performed.  
The claims file, and a copy of this 
Remand, should be made available to the 
examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
expressed.

5.  Thereafter, the issue on appeal of 
entitlement to a TDIU should be 
readjudicated.  If the benefit sought 
remains denied, the Veteran and his 
attorney should be issued a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs
01

